Fourth Court of Appeals
                          San Antonio, Texas
                               JUDGMENT
                             No. 04-20-00033-CR

                           Miguel Angel MONTEZ,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019CR8548
                   Honorable Jennifer Pena, Judge Presiding

 BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

In accordance with this court’s opinion of this date, the judgment is AFFIRMED.

SIGNED September 29, 2021.


                                        _____________________________
                                        Luz Elena D. Chapa, Justice